11/28/2018
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 November 5, 2018 Session

           BLOUNT MEMORIAL HOSPITAL v. ERIC GLASGOW

                           Chancery Court for Sevier County
                   No. 16-5-159 Telford E. Forgety, Jr., Chancellor


                               No. E2018-01242-COA-R3-CV


The Notice of Appeal in this case indicates that the appellant, Eric Glasgow, is appealing
from a final judgment entered on June 8, 2018. However, the order entered on June 8,
2018, simply removes the case from the Trial Court’s active trial docket, subject to being
re-activated to the active docket upon proper petition and/or application by any interested
party. As such, we lack jurisdiction to consider this appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, CHARLES D. SUSANO, JR., AND THOMAS R. FRIERSON, II, JJ.

Bryan L. Capps, Knoxville, for the appellant.

Joel A. Vallejo, Nashville, Tennessee, for the appellee.

                                MEMORANDUM OPINION1

       This Court was alerted by the Trial Court Clerk, prior to transmission of the
record, regarding the substance of the June 8, 2018 order to which the appellant directed
his Notice of Appeal. As such, and pursuant to Rule 13(b) of the Tennessee Rules of
Appellate Procedure, this Court directed the appellant to show cause why this appeal

       1
       Rule 10 of the Rules of the Court of Appeals provides as follows:

              This Court, with the concurrence of all judges participating in the case,
              may affirm, reverse or modify the actions of the trial court by
              memorandum opinion when a formal opinion would have no
              precedential value. When a case is decided by memorandum opinion it
              shall be designated “MEMORANDUM OPINION,” shall not be
              published, and shall not be cited or relied on for any reason in any
              unrelated case.
should not be dismissed for lack of subject matter jurisdiction as the June 8, 2018 order is
not a final judgment from which an appeal as of right would lie. The appellant has filed
no response to the show cause order.

        “A final judgment is one that resolves all the issues in the case, ‘leaving nothing
else for the trial court to do.’ ” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn.
2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App.
1997)). “[A]ny order that adjudicates fewer than all the claims or the rights and liabilities
of fewer than all the parties is not enforceable or appealable and is subject to revision at
any time before entry of a final judgment adjudicating all the claims, rights, and liabilities
of all parties.” Tenn. R. App. P. 3(a). Because there is no order in this case resolving any
of the claims at issue between the parties, this Court does not have subject matter
jurisdiction to adjudicate this appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553,
559 (Tenn. 1990) (“Unless an appeal from an interlocutory order is provided by the rules
or by statute, appellate courts have jurisdiction over final judgments only.”). While the
Supreme Court in Bayberry remarked that there is “no bar” to the suspension of the
finality requirements of Rule 3(a) pursuant to Rule 2 of the Tennessee Rules of Appellate
Procedure, there has been no argument made by the appellant in support of suspension of
the requirements of the rule. See id. (noting that “there must be a good reason for
suspension”). Moreover, the question exists whether such a suspension would be proper
given developments in the law subsequent to Bayberry. See Ingram v. Wasson, 379
S.W.3d 227, 237 (Tenn. Ct. App. 2011) (“Lack of appellate jurisdiction cannot be
waived.”) (citing Meighan v. U.S. Sprint Communications Co., 924 S.W.2d 632, 639
(Tenn. 1996)).

       Accordingly, this appeal is dismissed. Costs on appeal are taxed to the appellant,
Eric Glasgow, for which execution may issue if necessary.



                                                                 PER CURIAM




                                              2